Title: To Thomas Jefferson from James Wilkinson, 26 October 1806
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            October 26, 1806
                        
                        The following information appears to rest on such broad and explicit grounds, as to exclude all doubts of its authenticity:

                  A numerous and powerful association, extending from New York through the western states to the territory bordering on the Mississippi, has been formed with the design to levy and rendezvous eight or ten thousand men in New Orleans at a very near period; and from thence, with the co-operation of a naval armament, to carry an expedition against Vera Cruz.

                  Agents from Mexico, who were in Philadelphia in the beginning of August, are engaged in this enterprise; these persons have given assurances that the landing of the proposed expedition will be seconded by so general an insurrection, as to insure the subversion of the present government, and silence all opposition in three or four weeks. A body of the associates is to descend the Alleghany river, and the first general rendezvous will be held near the rapids of the Ohio, on or before the 20th of next month, from whence this corps is to proceed in light boats, with the utmost possible velocity, for the city of New Orleans, under the expectation of being joined in their route by auxiliaries from the state of Tennessee and other quarters.

                  It is unknown under what authority this enterprise has been projected, from whence the means of its support are derived, or what may be the intentions of its leaders, in relation to the territory of Orleans. But it is believed that the maritime co-operation will depend on a British squadron from the West Indies, under ostensible command of American masters.

                  Active influential characters have been engaged in these transactions, for six or eight months past; and their preparations are reported to be in such a state of maturity, that it is expected the van will reach New Orleans in December, where the necessary organization and equipments are to be completed with promptitude, and it is proposed that the expedition should sail for Vera Cruz about the 1st of February. 

                  This information has recently reached the reporter through several channels so direct and confidential, that he cannot doubt the facts set forth: and, therefore, he considers it his duty to make this representation to the executive by a courier extraordinary, to whom he has furnished five hundred  dollars; being persuaded, should it prove unfounded, his precaution will be justified, and that otherwise his vigilance will be applauded. 
                        
                            JA. Wilkinson
                     
                        
                    
                     True Copy.
                  
                  
                            N. Pinkney, Captain.
                            
                        
               